Citation Nr: 1242972	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-04 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In May 2012, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, his PTSD is the result of his in-service stressor of fear of losing his life due to hostile military activity while serving aboard the USS Skate.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for PTSD herein constitutes a grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Under 38 C.F.R. § 3.384, the term "psychosis" is defined so as to include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor, is required.  See 38 C.F.R. § 3.304(f).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish that the claimed stressor actually varies depending on whether it can be determined that the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(d).  

If it is determined through military citation or other supportive evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  See 38 C.F.R. § 3.304(f).

Prior to July 13, 2010, VA had generally required that, where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as is the case here.  75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  

Once the claimed stressor has been verified, the Veteran's personal exposure to the event may be implied by the evidence of record.  A Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred strongly suggests that he was, in fact, exposed to the stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that, while serving aboard the USS Skate, he was in constant fear for his life.  He indicated that many of their classified operations entailed being in enemy territory.  Specifically, in a July 2008 statement, he indicated that the USS Skate participated in covert surveillance in enemy territory with harsh or fatal consequences if discovered.  He has also reported, in statements and testimony, that their vessel had come under hostile attack and he had feared for his life.  See pages 14-15 of the hearing transcript.  The Veteran stated that, as a result of the operations, he was awarded the Navy Expeditionary Medal.  The Veteran's DD Form 214 reflects that he was stationed on the USS Skate from July 4, 1968, to September 12, 1969.  While his personnel records reflect the Veteran received the Navy Expeditionary Medal, his military personnel records, including his DD Form 214, and other evidence of record do not indicate he received any medals, badges, wounds, or decorations specifically denoting combat against enemy forces.  

In support of his claim, the Veteran submitted a description of the Navy Expeditionary Medal, which notes that the medal was awarded to the officers and enlisted men of the Navy and Marine Corps who actually landed on foreign territory and engaged in operations against armed opposition; or operated under circumstances which, after full consideration, was deemed to merit special recognition for which service no campaign medal has been awarded.

The Veteran acknowledged that the medal could be awarded for other than combat; however, he stated that in his case it was awarded for the first part of the description, as the USS Skate was a fast attack nuclear submarine during the Cold War of the 1960's Submarine Service.

According to the evidence of record, the Veteran has been diagnosed with PTSD as well as major depression.  See June 2008 VA treatment record.  The Veteran has reported in several statements, to include his testimony, that he has experienced nightmares since service.  He indicated that he did not know that he was suffering from PTSD and depression.

In a May 2012 statement, the Veteran's treating VA psychologist stated, in pertinent part, that the Veteran's military stressors related to the fear of hostile military/terrorist activity is consistent with the places, types, and circumstances of his service, and more than adequate to support a diagnosis of PTSD.

After a careful review of the evidence of record, the Board finds that the Veteran suffers from PTSD and that this condition is related to his reported in-service stressor.  In making this determination, the Board notes that the Veteran is competent to report that, while serving aboard the USS Skate, he was fearful of losing his life due to hostile attacks; and that he experienced difficulty sleeping and feelings of fear and anxiety during service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).

Moreover, as the Veteran's alleged stressor is related to his fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his service, as demonstrated by his service aboard the USS Skate and the award of the Navy Expeditionary Medal, independent corroboration of such stressor is not necessary.  Furthermore, in addition, the May 2012 VA psychologist determined that the Veteran's military stressors were more than adequate to support the current diagnosis of PTSD.  In this regard, the Board notes that, while the Veteran has also been diagnosed with depression, such has not been related to his military service.  The Board also finds that the Veteran has competently and credibly testified to experiencing a continuity of symptomatology since service, including feelings of depression, anxiety, and difficulty sleeping.  In this regard, the Veteran's records are internally consistent, as evidenced by his VA treatment records, his statements, and the May 2012 opinion by the Veteran's treating VA psychologist.  Accordingly, the Board will resolve all doubt in the Veteran's favor and grant service connection for PTSD.   


ORDER

Service connection for PTSD is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


